315 S.W.3d 388 (2010)
Brandon TALBOTT, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70246.
Missouri Court of Appeals, Western District.
June 22, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 27, 2010.
Susan L. Hogan, Kansas City, MO, for appellant.
Shaun J. Mackelprang and John W. Grantham, Jefferson City, MO, for respondent.
Before LISA WHITE HARDWICK, P.J., JAMES M. SMART, JR., and ALOK AHUJA, JJ.

Order
PER CURIAM:
Brandon Talbott appeals the denial of his Rule 24.035 motion after an evidentiary hearing. He complains on appeal about not being allowed to withdraw his guilty plea. He also complains about the alleged ineffectiveness of his plea counsel. Affirmed. Rule 84.16(b).